Opinion by
Wilson, J.
In accordance with stipulation of counsel that the merchandise consists of kidskin plates the same in all material respects as those the subject of Kung Chen Fur Corpn. v. United States (29 Cust. Ct. 266, C. D. 1480) or Prime Fur Corp. v. United States (37 Cust. Ct. 83, C. D. 1802) and lambskin plates similar to those the subject of A. S. Gold & Bro., Inc. v. United States (33 Cust. Ct. 120, C. D. 1643) or C. D. 1802, supra, the claim for free entry under paragraph 1681 was sustained, except as to the following merchandise:
Merchandise Entry . Protest
“cat plates” 97709 48882-K
“house cat plates” 82601 97340-K
“Leopard cat plates” “ “
“cat plates” 82480 107489-K
“ 84312 “
“white slink skins” 49853 940791-G
which was abandoned.